64 N.Y.2d 684 (1984)
Florence Bari, Appellant,
v.
Wamskau Realty Inc., Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Argued November 16, 1984.
Decided December 13, 1984.
Thomas C. Lambert and Barry S. Huston for appellant.
Norman E. Frowley and Harold M. Foster for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (99 AD2d 710; see, also, Connell v Hayden, 83 AD2d 30).